Name: Commission Regulation (EEC) No 1673/93 of 29 June 1993 authorizing certain intervention agencies to put up for sale by tender 150 000 tonnes of durum wheat for export in the form of durum wheat meal and groats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/34 Official Journal of the European Communities 30 . 6. 93 COMMISSION REGULATION (EEC) No 1673/93 of 29 June 1993 authorizing certain intervention agencies to put up for sale by tender 150 000 tonnes of durum wheat for export in the form of durum wheat meal and groats Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that the sale of cereals held by intervention agencies must be by invita ­ tion to tender ; Whereas Commission Regulation (EEC) No 1 836/82 0, as last amended by Regulation (EEC) No 966/93 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas in the Community, in respect of the commence ­ ment of the 1993/94 cereals year on 1 July 1993, internal market prices for durum wheat are at a very high level thanks to an overall production level reduced by the drought in Spain and a reduction in land down to durum wheat in France ; whereas the Community's durum wheat meal industry must continue to be able to export in order to keep up normal trade flows ; whereas calculation of the refund on the basis of internal prices during the first three months of the 1993/94 cereals year would lead to a very high refund sum not supported by knowledge that the current level of internal market prices would be main ­ tained beyond September ; whereas, therefore, provision should be made for the large intervention stocks to be used tu supply the export meal industry during the period 1 July to 30 September 1993 at price terms competitive with normal market prices for the new harvest as soon as actual quantities are known and the market has recovered its stability ; Whereas the above situation requires the measure to be implemented as a matter of urgency ; Whereas a conversion rate should be set to determine the quantity of durum wheat meal and groats to be exported on the basis of the durum wheat used ; Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 1 50 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 1836/82, as follows : (tonnes) Greece 20 000 Spain 40 000 France 1 0 000 Italy 80 000 Article 2 1 . The invitation to tender shall be open from 1 July to 15 September 1993 . 2. A quantity of durum wheat meal and groats for human consumption equal to the quantity of durum wheat awarded divided by the coefficient referred to in Article 5 must be exported to third countries. Tenders shall be valid only if they :  are accompanied by an application for an export licence for durum wheat meal and groats having an ash content of 0 to 1 300 mg per 100 g (0,16 mm sieve) with an application for advance fixing of the refund set for the relevant quality, (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 139, 24. 5. 1986, p . 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9 . 7 . 1982, p. 23. (4 OJ No L 98 , 24. 4. 1993, p. 25. 30. 6. 93 Official Journal of the European Communities No L 158/35  are accompanied by evidence that the tenderer has lodged a security of ECU 5 per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment of the goods, a security covering any difference between the price provided for in Article 5 (3) of Regulation (EEC) No 1836/82 and that indicated in the tender. Article 3 The minimum sales price shall be ECU 120 per tonne. Article 6 1 . The securities referred to in the second indent of the second subparagraph of Article 2 (2) shall be released :  for the quantities for which the tender has not been accepted, or  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 ('). 2. The securities referred to in the third indent of the second subparagraph of Article 2 (2) shall be released for the corresponding quantities of durum wheat meal and groats for which evidence of export has been furnished. 3 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the durum wheat meal and groats under the export licence referred to in Article 4. Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract. Article 7 The intervention agencies concerned shall take all neces ­ sary steps to ensure compliance with the provisions of this Regulation . They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of the progress of the invitation to tender. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 1 . Customs export formalities for durum wheat meal and groats equivalent to that which would be obtained from cereals awarded must be accomplished within 45 days following the date of the award and not later than 15 October 1993. 2. Export licences issued under this invitation to tender must bear the following entry in Section 22 : 'Invitation to tender issued by Regulation (EEC) No 1673/93  Tender from \ Article 5 For the determination of the quantity of durum wheat meal and groats to be exported, the quantity of durum wheat awarded shall be divided by a coefficient of 1 ,50. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1993. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 205, 3. 8 . 1985, p. 5.